Name: Commission Regulation (EEC) No 3452/90 of 29 November 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 11 . 90 Official Journal of the European Communities No L 333/61 COMMISSION REGULATION (EEC) No 3452/90 of 29 November 1990 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3300/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2828/90 f), as last amended by Regulation (EEC) No 3433/90 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2828/90 to the infor Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 ("), for sunflower seed harvested and processed in Portugal is as set out in Annex III . Article 2 This Regulation shall enter into force on 30 November 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. O OJ No L 280, 29 . 9 . 1989, p. 2 . 0 OJ No L 164, 24 . 6. 1985, p. 11 . (4) OJ No L 317, 16 . 11 . 1990, p. 23 . 0 OJ No L 167, 25. 7. 1972, p . 9 . ( «) OJ No L 201 , 31 . 7. 1990, p . 11 . 0 OJ No L 268, 29 . 9 . 1990, p . 76 . (8) OJ No L 330, 29 . 11 . 1990, p. 38 . 0 OJ No L 266, 28 . 9 . 1983, p . 1 . ( ,0) OJ No L 53, 1 . 3 . 1986, p . 47 . (") OJ No L 183, 3 . 7 . 1987, p. 18 . Official Journal of the European Communities 30 . 11 . 90No L 333/62 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) l Current 1st period 2nd period 3rd period 4th period 5th period 11 12 1 2 3 4 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2 . Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) r Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,000 0,000 21,787 51,29 57,79 1 057,90 172,02 195,64 19,146 16,733 38 377 4 652,71 0,00 9,17 0,00 6 007,33 0,000 0,000 21,687 51,06 57,53 1 053,04 171,23 194,75 19,058 16,648 38 201 4 604,97 0,00 0,00 0,00 5 986,67 0,000 28,225 21,255 50,04 56,38 1 032,06 167,82 190,87 18,678 16,296 37 440 4 461,76 0,00 0,00 5 886,27 5 886,27 0,000 28,245 21,275 50,09 56,43 1 033,04 167,98 191,05 18,696 16,289 37 475 4 430,15 0,00 0,00 5 878,81 5 878,81 0,000 28,523 21,553 50,74 57,17 1 046,53 170,17 193,54 18,940 . 16,506 37 965 4 493,00 0,00 0,00 5 936,87 5 936,87 0,000 28,801 21,831 51,45 57,98 1 060,61 172,37 196,04 19,185 16,687 38 391 4 452,58 0,00 0,00 5 962,30 5 962,30 30 . 11 . 90 Official Journal of the European Communities No L 333/63 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,000 1,030 24,287 57,18 64,42 1 179,29 191,76 218,09 21,343 18,682 42 780 5 209,98 0,00 391,41 214,94 6 529,02 0,000 1,030 24,187 56,94 64,16 1 174,43 190,97 217,20 21,255 18,597 42 604 5 162,23 0,00 377,81 214,94 6 508,36 1,565 30,725 23,755 55,92 63,01 1 153,45 187,56 213,32 20,875 18,245 41 843 5 019,03 310,68 310,68 6 407,96 6 407,96 1,585 30,745 23,775 55,97 63,06 1 154,43 187,72 213,50 20,893 18,238 41 878 4 987,41 307,26 307,26 6 400,50 6 400,50 1,863 31,023 24,053 56,63 63,80 1 167,92 189,91 215,99 21,137 18,455 42 368 5 050,26 349,62 349,62 6 458,56 6 458,56 2,141 31,301 24,331 57,33 64,61 1 182,00 192,11 218,49 21,381 18,636 42 795 5 009,84 372,10 372,10 6 483,99 6 483,99 No L 333/64 Official Journal of the European Communities 30. 11 . 90 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 8,600 0,000 25,699 60,50 68,17 1 247,85 202,91 230,77 22,584 19,714 45 268 5 469,24 1 314,91 4 564,61 0,00 8 101,96 7 924,88 4 538,55 7 924,88 8,600 0,000 25,713 60,53 68,21 1 248,53 203,02 230,90 22,596 19,719 45 292 5 443,09 1 314,91 4 568,10 0,00 8 105,12 7 927,97 4 541,22 7 927,97 28,422 37,449 25,209 59,35 66,87 1 224,06 199,04 226,37 22,153 19,309 44 404 5 272,94 4 418,41 4 490,60 7 810,32 7 984,84 7 810,32 29,026 38,047 25,807 60,75 68,45 1 253,09 203,76 231,74 22,679 19,760 45 458 5 375,42 4 501,89 4 573,44 7 921,72 8 098,73 7 921,72 29,357 38,378 26,138 61,53 69,33 1 269,16 206,38 234,72 22,969 20,019 46 041 5 450,26 4 552,32 4 623,87 7 990,85 8 169,41 7 990,85 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,052020 2,314160 42,380500 6,920350 7,873250 0,767506 0,702253 1 540,03 210,56800 180,30100 130,04900 2,048500 2,310630 42,327500 6,916700 7,872170 0,767971 0,704331 1 543,02 213,1 6900 181,17800 130,51100 2,046440 2,307620 42,267400 6,911190 7,871710 0,767933 0,705786 1 545,47 215,72700 181,99700 130,94200 2,044010 2,304830 42,230400 6,908790 7,871970 0,768264 0,707043 1 547,34 218,04100 182,84200 131,35100 2,044010 2,304830 42,230400 6,908790 7,871970 0,768264 0,707043 1 547,34 218,04100 182,84200 131,35100 2,038070 2,297560 42,129100 6,903190 7,876640 0,769125 0,709682 1 552,08 225,75100 185,24200 132,43900